DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
This communication is in response to the communication filed 1/31/2020.

Claims Objections
Claims 9 and 19 are objected to because of minor informalities. The claim ends in a semicolon and should end with a period. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the at least a second biological extraction" in the limitation beginning with “a prognostic label learner”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the at least a biological extraction”. It is unclear if this is referring to the first or second biological extraction. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-9 are rejected for their dependency on indefinite claims.
As per claims 1-10, claim limitations “prognostic label learner” and “causal link learner” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the Specification states that the “prognostic label learner” and “causal link learner” are “any hardware and/or software module” (par. 56, 67). The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
The claims are written in 112(f) format, but because the Specification leaves open the possibility that all those elements are software, Examiner does not know if 112(f) would apply, because then the limitations would not include structure. If the Applicant asserts the limitations as software, then 112(f) would not apply. If Applicant intends and clarifies that these elements are to be interpreted under 112(f) as hardware, then subsequent 112(a) and 112(b) rejections may be necessitated.  

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for classification of data. Specifically, the claims recite “receiving…training data…receiving a first training set including a plurality of first data entries…receiving a second training set including a plurality of second data entries…recording…at least a first biological extraction…generating.. at least a first prognosis output…generating…at least a second prognostic output”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas because in this case, the claims involve a series of steps for receiving and recording data which is then classified into other types of data based on various rules or instructions. See MPEP 2106.04 II Certain Methods of Organizing Human Activity, D. Concepts relating to tracking or organizing information.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use a classification device, a prognostic label learner, and a causal link learner. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the classification device may be any computing device (par. 7) and prognostic label learner and the causal link learner may be any software or hardware operating on the classification device which all function to receive data, record data, process data, and output data (par. 56, 67). Here, any software or hardware may also include general, well-known software and hardware.
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves receiving data, recording data, processing data, and outputting data. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to classify prognosis data instead of actually treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV).
“[A] combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.” Diehr, 450 U.S. at 188. For example, the claims in BASCOM v. AT&T involved an inventive distribution of function between a local computer and a server. See 827 F.3d 1341, 1350-1351 (Fed. Cir. 2016). The Federal Circuit noted that the inventive concept described and claimed in the patent was for the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Id. at 1350. Here, there is no inventive concept in the recited combination of steps or any specific arrangement of computing components. The claims are directed to receiving data, recording data, processing data, and outputting data and not a specific configuration of the classification device, the prognostic label learner, and the causal link learner. In the claimed arrangement, the computer elements simply function to perform data processing and uses the data for output. 
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity or mental process itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a classification device, a prognostic label learner, and a causal link learner to perform the steps of receiving data, recording data, processing data, and outputting data amount to no more than using computer devices to automate or implement the abstract idea of classifying data. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above.  The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe the types of data that may be received, processed, or outputted (claims 2-10 and 12-20). The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of classify data. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Hur et al. US2010/0205124 (hereinafter BenHur) in view of Martin et al. US2015/0220838 (hereinafter Martin).
As per claim 1, BenHur teaches 
a system for causative chaining of prognostic label classifications, the system comprising: a at least a computing device, the computing device designed and configured to: (BenHur par. 5 teaches machine learning to identify relevant patterns in datasets for pattern classification, regression, and clustering)
receive training data, wherein receiving the training data further comprises: (BenHur fig. 1 teaches collecting training data; training data/sets are defined in the spec par. 10 as data containing correlation including a plurality of data entries)
receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries including at least a first element of physiological state data and at least a first prognostic label; and (BenHur par. 48-50, 55 teaches machine learning involving biological data including clinical tests and observations, physical and chemical measurements, genomic determinations, proteomic determinations, drug levels, hormonal and immunological tests, neurochemical or neuro physical measurements, mineral and vitamin level determinations, genetic and familial histories, and other determinations that may give insight into the state of the individual or individuals that are undergoing testing, here the data may include a plurality of biological data including physiological data and prognostic data, moreover training data may come from customers, research facilities, academic institutions, national laboratories, commercial entities or other public or confidential sources)
receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated third prognostic label; and (BenHur fig. 2, par. 74-76 teaches processing data in various combinations and hierarchies with different types of data either in series or parallel one or more first-level SVMs may be trained and tested to process a first type of data and one or more first-level SVMs can be trained and tested to process a second type of data, the adjustment of a kernel selection in the training data may also be interpreted as using a second training set, because the inputs would be processed in a different manner compared to the first training set, a plurality of kernels may be used, which would mean that a plurality of training sets and data may be used in the system, where one of the sets may be a third set)
record at least a first biological extraction; (BenHur fig. 2 teaches collect test data, where data may be biological data as described in par. 48-50)
a prognostic label learner operating on the at least a computing device, the prognostic label learner designed and configured to generate at least a first prognostic output as a function of the first training set and the at least a physiological test sample, and (BenHur fig. 2, 4 teaches collection of live data, pre-processing live data, inputting live data, and receiving live output all of which occur after a first training data is used in the system; as stated above, the learner is interpreted as any hardware or software, here the system includes various computer hardware and software elements for data generation)
wherein the prognostic label learner is further configured to generate a third prognostic output as a function of the first training set and the at least a second biological extraction; (BenHur fig. 2, 5, par. 74 teaches a plurality of SMVs can be configured to hierarchically process multiple data sets in parallel or sequentially, therefore the system may collect multiple sets of live data for processing and getting an optimal output by choosing different kernels, here choosing a kernel directly affects the output, therefore by selecting a kernel, a user may also be selecting a different output, a user may also decide to piece together various data sets to alter a kernel for use in the system, also one or more first-level SVMs may be trained and tested to process a first type of data and one or more first-level SVMs can be trained and tested to process a second type of data, because there is an adjustment of a kernel selection in the training data, a plurality of training sets, live data, and outputs may be selected and generated)
a causal link learner operating on the at least a computing device, the causal link learner designed and configured to generate at least a second prognostic output as a function of the second training set and the at least a first prognostic output, wherein the at least a second prognostic output represents a cause of the at least a first prognostic output (BenHur fig. 2, 4 teaches collection of live data, pre-processing live data, inputting live data, and receiving live output all of which may occur after a plurality of kernels are used, which would mean that a plurality of training sets may be used in the system, where one of the sets may be a second set; as stated above, the learner is interpreted as any hardware or software, here the system includes various computer hardware and software elements for data generation)
and wherein the at least a second prognostic output further comprises a plurality of second prognostic outputs; wherein the at least a computing device is further configured to determine that the at least a second prognostic output includes a fundamental prognostic label (BenHur fig. 5, abstract, par. 12 teaches feature selection to best represent the data, kernel selection, and getting an optimal output by choosing different kernels, here choosing a kernel directly affects the output, therefore by selecting a kernel, a user may also be selecting a different output). 
BenHur does not specifically teach the following limitations met by Martin, 
receiving at least a correlated first prognostic label (Martin par. 6 teaches measured and inferred activities of biological entities in the network may represent the correlation of biological events which are later used for classifiers)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by BenHur to use correlated prognostic labels as taught by Martin with the motivation to provide a quantitative assessment of the activation of different biological mechanisms in which these entities play a role. Moreover, there is a need for improved systems and methods for analyzing system-wide biological data in view of biological mechanisms, and quantifying changes in the biological system as the system responds to an agent or a change in the environment (par. 5).
The primary reference teaches machine learning to identify relevant patterns in datasets for pattern classification, regression, and clustering. The difference between the reference and the claimed subject matter is that the reference does not specifically disclose a use of correlated prognostic labels. Martin discloses measured and inferred activities of biological entities in the network may represent the correlation of biological events which are later used for classifiers. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself.
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to a use of correlated prognostic labels. One of ordinary skill in the art would have recognized that the results of the combination were predictable to provide a quantitative assessment of the activation of different biological mechanisms. Moreover, there is a need for improved systems and methods for analyzing system-wide biological data in view of biological mechanisms, and quantifying changes in the biological system as the system responds to an agent or a change in the environment.
As per claim 2, BenHur and Martin teach all the limitations of claim 1 and further teach wherein the second training set further comprises at least a data entry including at least a second element of physiological data and at least a correlated fourth prognostic label (BenHur fig. 2, par. 74 teaches one or more first-level SVMs may be trained and tested to process a first type of data and one or more first-level SVMs can be trained and tested to process a second type of data, the adjustment of a kernel selection in the training data may also be interpreted as using a second training set, because the inputs would be processed in a different manner compared to the first training set, a plurality of kernels may be used, which would mean that a plurality of training sets and data may be used in the system, where one of the sets may be a second set and if the processes were repeated for a fourth time, then a fourth label may be included).
As per claim 3, BenHur and Martin teach all the limitations of claim 2 and further teach wherein the causal link learner is further configured to generate the second prognostic output as a function of the second training set, the first prognostic output, and the at least a biological extraction (BenHur fig. 2 teaches collection of live data, pre-processing live data, inputting live data, and receiving live output all of which may occur after a plurality of kernels are used, which would mean that a plurality of training sets may be used in the system, which may lead to a plurality of outputs relating to the collected test data, which may be biological data as described in par. 48-50).
As per claim 4, BenHur and Martin teach all the limitations of claim 1 and further teach wherein the at least a computing device is configured to: generate a third prognostic output; and select a second prognostic output from the plurality of second prognostic outputs by determining that the second prognostic output matches the third prognostic output (BenHur fig. 5, abstract, par. 9, 12 teaches feature selection to best represent the data, kernel selection, and getting an optimal output by choosing different kernels, here choosing a kernel directly affects the output, therefore by selecting a kernel, a user may also be selecting a different output).
As per claim 5, BenHur and Martin teach all the limitations of claim 4 and further teach wherein the computing device is further configured to generate the at least a second prognostic output by executing a K-nearest neighbors algorithm as a function of the second training set and the at least a first prognostic output. (BenHur fig. 2, 5, par. 74 teaches a plurality of SMVs can be configured to hierarchically process multiple data sets in parallel or sequentially, therefore the system may collect multiple sets of live data for processing and getting an optimal output by choosing different kernels, here choosing a kernel directly affects the output, therefore by selecting a kernel, a user may also be selecting a different output).
As per claim 6, BenHur and Martin teach all the limitations of claim 5 and further teach wherein the computing device is further configured to determine that the at least a second prognostic output includes a fundamental prognostic label by identifying a prognostic label of the at least a second prognostic output in a fundamental label listing (BenHur fig. 2, 5, par. 74 teaches a plurality of SMVs can be configured to hierarchically process multiple data sets in parallel or sequentially, therefore the system may collect multiple sets of live data for processing and getting an optimal output by choosing different kernels, here choosing a kernel directly affects the output, therefore by selecting a kernel, a user may also be selecting a different output, a user may also decide to piece together various data sets to alter a kernel for use in the system, also one or more first-level SVMs may be trained and tested to process a first type of data and one or more first-level SVMs can be trained and tested to process a second type of data, because there is an adjustment of a kernel selection in the training data, a plurality of training sets, live data, and outputs may be selected and generated).
As per claim 7, BenHur and Martin teach all the limitations of claim 6 and further teach wherein the fundamental label listing includes an entry by an expert identifying a prognostic label of the at least a second prognostic output as a fundamental prognostic label (BenHur fig. 2, 5, par. 74 teaches a plurality of SMVs can be configured to hierarchically process multiple data sets in parallel or sequentially, therefore the system may collect multiple sets of live data for processing and getting an optimal output by choosing different kernels, here choosing a kernel directly affects the output, therefore by selecting a kernel, a user may also be selecting a different output, a user may also decide to piece together various data sets to alter a kernel for use in the system, also one or more first-level SVMs may be trained and tested to process a first type of data and one or more first-level SVMs can be trained and tested to process a second type of data, because there is an adjustment of a kernel selection in the training data, a plurality of training sets, live data, and outputs may be selected and generated).
As per claim 8, BenHur and Martin teach all the limitations of claim 6 and further teach wherein the computing device is further configured to determine that the at least a second prognostic output includes a fundamental prognostic label by: determining a number of entries in the second training set identifying a prognostic label of the at least a second prognostic output as caused by a fourth prognostic label; and determining that the number of entries fails a threshold comparison (BenHur fig. 2, 5, par. 74 teaches a plurality of SMVs can be configured to hierarchically process multiple data sets in parallel or sequentially, therefore the system may collect multiple sets of live data for processing and getting an optimal output by choosing different kernels, here choosing a kernel directly affects the output, therefore by selecting a kernel, a user may also be selecting a different output, a user may also decide to piece together various data sets to alter a kernel for use in the system, also one or more first-level SVMs may be trained and tested to process a first type of data and one or more first-level SVMs can be trained and tested to process a second type of data, because there is an adjustment of a kernel selection in the training data, a plurality of training sets, live data, and outputs may be selected and generated).
As per claim 9, BenHur and Martin teach all the limitations of claim 4 and further teach wherein the computing device is further configured to: display one or more follow-up suggestions for acquisition of at least a second biological extraction at a user output device; and receive the at least a second biological extraction (BenHur fig. 5, par. 9, 12 teaches selection and construction of kernels for analysis of biological data, and getting an optimal output by choosing different kernels, here choosing a kernel directly affects the output, therefore by selecting a kernel, a user may also be selecting a different output).
As per claim 10, BenHur and Martin teach all the limitations of claim 1 and further teach wherein the at least a computing device is further configured to: receive at least a second biological extraction; generate a third prognostic output as a function of the first training set and the at least a second biological extraction; determine that a single prognostic output of the plurality of second prognostic outputs contradicts the third prognostic output; and eliminate the single prognostic output from the plurality of second prognostic output (BenHur par. 48-50, 55 teaches machine learning involving biological data including clinical tests and observations, physical and chemical measurements, genomic determinations, proteomic determinations, drug levels, hormonal and immunological tests, neurochemical or neuro physical measurements, mineral and vitamin level determinations, genetic and familial histories, and other determinations that may give insight into the state of the individual or individuals that are undergoing testing, here the data may include a plurality of biological data including physiological data and prognostic data, moreover training data may come from customers, research facilities, academic institutions, national laboratories, commercial entities or other public or confidential sources; the specification at par. 80 attempts to define a fundamental prognostic label, but does not specifically define the term, therefore it will be interpreted as a prognostic label that is needed for medical treatment).
As per claim 11, BenHur teaches 
a method of causative chaining of prognostic label classifications, the method comprising: (BenHur par. 5 teaches machine learning to identify relevant patterns in datasets for pattern classification, regression, and clustering)
receiving, by at least a computing device, training data, wherein receiving the training data further comprises: (BenHur fig. 1 teaches collecting training data; training data/sets are defined in the spec par. 10 as data containing correlation including a plurality of data entries)
receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries including at least a first element of physiological state data and at least a correlated first prognostic label; and (BenHur par. 48-50, 55 teaches machine learning involving biological data including clinical tests and observations, physical and chemical measurements, genomic determinations, proteomic determinations, drug levels, hormonal and immunological tests, neurochemical or neuro physical measurements, mineral and vitamin level determinations, genetic and familial histories, and other determinations that may give insight into the state of the individual or individuals that are undergoing testing, here the data may include a plurality of biological data including physiological data and prognostic data, moreover training data may come from customers, research facilities, academic institutions, national laboratories, commercial entities or other public or confidential sources)
receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a third prognostic label; and (BenHur fig. 2, par. 74-76 teaches processing data in various combinations and hierarchies with different types of data either in series or parallel one or more first-level SVMs may be trained and tested to process a first type of data and one or more first-level SVMs can be trained and tested to process a second type of data, the adjustment of a kernel selection in the training data may also be interpreted as using a second training set, because the inputs would be processed in a different manner compared to the first training set, a plurality of kernels may be used, which would mean that a plurality of training sets and data may be used in the system, where one of the sets may be a third set)
recording, by the classification device, at least a first biological extraction; (BenHur fig. 2 teaches collect test data, where data may be biological data as described in par. 48-50)
generating, by the classification device, at least a first prognostic output as a function of the first training set and the at least a physiological test sample; and (BenHur fig. 2 teaches collection of live data, pre-processing live data, inputting live data, and receiving live output all of which occur after a first training data is used in the system)
generating, by the classification device, at least a second prognostic output as a function of the second training set and the at least a first prognostic output, wherein the at least a second prognostic output represents a cause of the at least a first prognostic output (BenHur fig. 2 teaches collection of live data, pre-processing live data, inputting live data, and receiving live output all of which may occur after a plurality of kernels are used, which would mean that a plurality of training sets may be used in the system, where one of the sets may be a second set).
BenHur does not specifically teach the following limitations met by Martin, 
receiving at least a correlated first prognostic label (Martin par. 6 teaches measured and inferred activities of biological entities in the network may represent the correlation of biological events which are later used for classifiers)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by BenHur to use correlated prognostic labels as taught by Martin with the motivation to provide a quantitative assessment of the activation of different biological mechanisms in which these entities play a role. Moreover, there is a need for improved systems and methods for analyzing system-wide biological data in view of biological mechanisms, and quantifying changes in the biological system as the system responds to an agent or a change in the environment (par. 5).
The primary reference teaches machine learning to identify relevant patterns in datasets for pattern classification, regression, and clustering. The difference between the reference and the claimed subject matter is that the reference does not specifically disclose a use of correlated prognostic labels. Martin discloses measured and inferred activities of biological entities in the network may represent the correlation of biological events which are later used for classifiers. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself.
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to a use of correlated prognostic labels. One of ordinary skill in the art would have recognized that the results of the combination were predictable to provide a quantitative assessment of the activation of different biological mechanisms. Moreover, there is a need for improved systems and methods for analyzing system-wide biological data in view of biological mechanisms, and quantifying changes in the biological system as the system responds to an agent or a change in the environment.
As per claim 12, BenHur and Martin teach all the limitations of claim 11 and further teach wherein the second training set further comprises at least a data entry including at least a second element of physiological data and at least a correlated fourth prognostic label (BenHur fig. 2, par. 74 teaches one or more first-level SVMs may be trained and tested to process a first type of data and one or more first-level SVMs can be trained and tested to process a second type of data, the adjustment of a kernel selection in the training data may also be interpreted as using a second training set, because the inputs would be processed in a different manner compared to the first training set, a plurality of kernels may be used, which would mean that a plurality of training sets and data may be used in the system, where one of the sets may be a second set and if the processes were repeated for a fourth time, then a fourth label may be included).
As per claim 13, BenHur and Martin teach all the limitations of claim 12 and further teach wherein generating the second prognostic output further comprises generating the second prognostic output as a function of the second training set, the first prognostic output, and the at least a biological extraction (BenHur fig. 2 teaches collection of live data, pre-processing live data, inputting live data, and receiving live output all of which may occur after a plurality of kernels are used, which would mean that a plurality of training sets may be used in the system, which may lead to a plurality of outputs relating to the collected test data, which may be biological data as described in par. 48-50).
As per claim 14, BenHur and Martin teach all the limitations of claim 11 and further teach wherein the at least a second prognostic output further comprises a plurality of second prognostic outputs, and further comprising selecting a second prognostic output from the plurality of second prognostic outputs (BenHur fig. 5, abstract, par. 12 teaches feature selection to best represent the data, kernel selection, and getting an optimal output by choosing different kernels, here choosing a kernel directly affects the output, therefore by selecting a kernel, a user may also be selecting a different output).
As per claim 15, BenHur and Martin teach all the limitations of claim 14 and further teach wherein selecting the second prognostic output further comprises: receiving at least a second biological extraction; and selecting the second prognostic output from the plurality of second prognostic outputs as a function of the at least a second biological extraction (BenHur fig. 2, 5, par. 74 teaches a plurality of SMVs can be configured to hierarchically process multiple data sets in parallel or sequentially, therefore the system may collect multiple sets of live data for processing and getting an optimal output by choosing different kernels, here choosing a kernel directly affects the output, therefore by selecting a kernel, a user may also be selecting a different output).
As per claim 16, BenHur and Martin teach all the limitations of claim 15 and further teach wherein selecting the second prognostic output from the plurality of prognostic outputs further comprises: generating a third prognostic output as a function of the first training set and the at least a second biological extraction; and selecting the second prognostic output from the plurality of second prognostic outputs as a function of the third prognostic output (BenHur fig. 2, 5, par. 74 teaches a plurality of SMVs can be configured to hierarchically process multiple data sets in parallel or sequentially, therefore the system may collect multiple sets of live data for processing and getting an optimal output by choosing different kernels, here choosing a kernel directly affects the output, therefore by selecting a kernel, a user may also be selecting a different output, a user may also decide to piece together various data sets to alter a kernel for use in the system, also one or more first-level SVMs may be trained and tested to process a first type of data and one or more first-level SVMs can be trained and tested to process a second type of data, because there is an adjustment of a kernel selection in the training data, a plurality of training sets, live data, and outputs may be selected and generated).
As per claim 17, BenHur and Martin teach all the limitations of claim 16 and further teach wherein selecting the second prognostic output from the plurality of second prognostic outputs further comprises selecting the second prognostic output by determining that the second prognostic output matches the third prognostic output (BenHur fig. 2, 5, par. 74 teaches a plurality of SMVs can be configured to hierarchically process multiple data sets in parallel or sequentially, therefore the system may collect multiple sets of live data for processing and getting an optimal output by choosing different kernels, here choosing a kernel directly affects the output, therefore by selecting a kernel, a user may also be selecting a different output, a user may also decide to piece together various data sets to alter a kernel for use in the system, also one or more first-level SVMs may be trained and tested to process a first type of data and one or more first-level SVMs can be trained and tested to process a second type of data, because there is an adjustment of a kernel selection in the training data, a plurality of training sets, live data, and outputs may be selected and generated).
As per claim 18, BenHur and Martin teach all the limitations of claim 16 and further teach wherein selecting the second prognostic output from the plurality of second prognostic outputs further comprises determining that a prognostic output of the plurality of second prognostic outputs contradicts the third prognostic output (BenHur fig. 2, 5, par. 74 teaches a plurality of SMVs can be configured to hierarchically process multiple data sets in parallel or sequentially, therefore the system may collect multiple sets of live data for processing and getting an optimal output by choosing different kernels, here choosing a kernel directly affects the output, therefore by selecting a kernel, a user may also be selecting a different output, a user may also decide to piece together various data sets to alter a kernel for use in the system, also one or more first-level SVMs may be trained and tested to process a first type of data and one or more first-level SVMs can be trained and tested to process a second type of data, because there is an adjustment of a kernel selection in the training data, a plurality of training sets, live data, and outputs may be selected and generated).
As per claim 19, BenHur and Martin teach all the limitations of claim 14 and further teach wherein selecting the second prognostic output from the plurality of second prognostic outputs further comprises: receiving a user instruction selecting one of the plurality of second classification devices; and selecting the second prognostic output as a function of the user instruction (BenHur fig. 5, par. 9, 12 teaches selection and construction of kernels for analysis of biological data, and getting an optimal output by choosing different kernels, here choosing a kernel directly affects the output, therefore by selecting a kernel, a user may also be selecting a different output).
As per claim 20, BenHur and Martin teach all the limitations of claim 11 and further teach determining that the at least a second prognostic output includes a fundamental prognostic label (BenHur par. 48-50, 55 teaches machine learning involving biological data including clinical tests and observations, physical and chemical measurements, genomic determinations, proteomic determinations, drug levels, hormonal and immunological tests, neurochemical or neuro physical measurements, mineral and vitamin level determinations, genetic and familial histories, and other determinations that may give insight into the state of the individual or individuals that are undergoing testing, here the data may include a plurality of biological data including physiological data and prognostic data, moreover training data may come from customers, research facilities, academic institutions, national laboratories, commercial entities or other public or confidential sources; the specification at par. 80 attempts to define a fundamental prognostic label, but does not specifically define the term, therefore it will be interpreted as a prognostic label that is needed for medical treatment).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,593,431. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims disclose all of the limitations in the presently recited claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY M. PATEL/Primary Examiner, Art Unit 3686